             Case 3:18-cr-00465-MMC Document 137 Filed 09/30/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LAURA VARTAIN HORN (CABN 285485)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, 9th Floor
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6831
 7        FAX: (415) 436-7234
          Laura.Vartain@usdoj.gov
 8
   NICHOLAS O. HUNTER (DCBN 1022355)
 9 STEPHEN JAMES MARZEN (NYBN 2007094)

10         Trial Attorney, National Security Division
           950 Pennsylvania Ave., NW
11         Washington, DC 20530
           Tel: (202) 353-3434
12         Fax: (202) 233-2146
           Nicholas.Hunter@usdoj.gov
13         stephen.marzen@usdoj.gov

14 Attorneys for United States of America

15                                 UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                      SAN FRANCISCO DIVISION

18
     UNITED STATES OF AMERICA,           ) CASE NO. CR 18-465 MMC
19                                       )
           Plaintiff,                    ) STIPULATION REGARDING PROPOSED PRE-
20                                       ) TRIAL SCHEDULE AND [PROPOSED] ORDER
        v.                               )
21                                       )
     UNITED MICROELECTONICS              )
22   CORPORATION, INC.; FUJIAN JINHUA    )
     INTEGRATED CIRCUIT, CO., LTD.; CHEN )
23   ZHENGKUN, a.k.a. STEPHEN CHEN; HE   )
     JIANTING, a.k.a. J.T. HO; and WANG  )
24   YUNGMING, a.k.a. KENNY WANG.        )
                                         )
25         Defendants.                   )

26         Pursuant to the Court’s order of September 9, 2020 (Dkt No. 131), the United States and

27 defendants Fujian Jinhua Integrated Circuit Co. (“Jinhua”) and United Microelectronics Corporation,

28
     STIPULATION REGARDING PRE-TRIAL SCHEDULE
     CR 18-465 MMC
                Case 3:18-cr-00465-MMC Document 137 Filed 09/30/20 Page 2 of 4




 1 Inc. (“UMC”) jointly propose the following pre-trial schedule for the Court’s consideration:

 2   Event                                                                        Date
     U.S. shall produce all Brady, Giglio, Jencks (excluding grand jury           December 21, 2020
 3   testimony), and Rule 16(a) Materials (except expert disclosures)
     Government Expert Disclosures (Rule 16(a)(1)(G))                             April 2, 2021
 4   Dispositive and Discovery Motion Deadline (including all Rule 12(b)(3)       April 23, 2021
     Motions).1
 5   Briefing and Hearing Schedules on Dispositive and Discovery Motions          To be set by Court
     Defense Expert Disclosures (Rule 16(b)(1)(C))                                April 30, 2021
 6   Government’s Disclosure of grand jury testimony of witnesses intended to     April 30, 2021
     be called at trial
 7   Reciprocal Discovery from Defendants (pursuant to Rule 16(b)(1)(A), (B))     May 14, 2021
     Government Rebuttal Expert Disclosures                                       May 28, 2021
 8   Government Exhibit List/Witness List for case-in-chief                       May 28, 2021
     Motions in Limine/Daubert Motions                                            June 18, 2021
 9         Oppositions                                                                 July 2, 2021
           Replies                                                                     July 9, 2021
10         Hearing                                                                     July 13, 2021
     Defense Exhibit List/Witness List for case-in-chief                          July 6, 2021
11   Pre-Trial Conference Statement pursuant to L.R. 17.1-1 (as modified by the   July 6, 2021
     above) as well as:
12         Joint Factual Stipulations
           Proposed Juror Questionnaires
13         Proposed Voir Dire Questions
           Proposed Jury Instructions
14
           Proposed Verdict Forms
     FINAL PRE-TRIAL CONFERENCE                                                   July 13, 2021 at 10:00 a.m.
15

16   TRIAL                                                                        August 9, 2021 at 9:00 a.m.
                                                                                  (Jury Trial — Estimate: 4-8 weeks)
17

18          SO STIPULATED AND AGREED

19

20    Dated: September 30, 2020                                  Respectfully Submitted,

21                                                               DAVID L. ANDERSON
                                                                 United States Attorney
22
                                                                  /s/ Nicholas O. Hunter
23                                                               LAURA VARTAIN HORN
24                                                               Assistant United States Attorneys

25                                                               NICHOLAS O. HUNTER
                                                                 Trial Attorney, National Security Division
26

27
            1
28              All discovery motions based on materials produced to date to be filed by this date.
     STIPULATION REGARDING PRE-TRIAL SCHEDULE
     CR 18-465 MMC
            Case 3:18-cr-00465-MMC Document 137 Filed 09/30/20 Page 3 of 4




 1                                               /s/ Matthew E. Sloan
                                                JACK P. DICANIO
 2                                              MATTHEW E. SLOAN
                                                Attorney for Defendant
 3
                                                Fujian Jinhua Integrated Circuit Co. Ltd.
 4
                                                 /s/ Leslie Caldwell
 5                                              LESLIE CALDWELL
                                                Attorney for Defendant
 6                                              United Microelectronics Corp., Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION REGARDING PRE-TRIAL SCHEDULE
     CR 18-465 MMC
                Case 3:18-cr-00465-MMC Document 137 Filed 09/30/20 Page 4 of 4




 1                                                [PROPOSED] ORDER

 2          Based upon the parties’ stipulation and for good cause shown, the Court ORDERS that the pre-
 3    trial schedule in this case is as follows:
 4
     Event                                                                        Date
 5   U.S. shall produce all Brady, Giglio, Jencks (excluding grand jury           December 21, 2020
     testimony), and Rule 16(a) Materials (except expert disclosures)
 6   Government Expert Disclosures (Rule 16(a)(1)(G))                             April 2, 2021
     Dispositive and Discovery Motion Deadline (including all Rule 12(b)(3)       April 23, 2021
 7   Motions).1
     Briefing and Hearing Schedules on Dispositive and Discovery Motions          To be set by Court
 8   Defense Expert Disclosures (Rule 16(b)(1)(C))                                April 30, 2021
     Government’s Disclosure of grand jury testimony of witnesses intended to     April 30, 2021
 9   be called at trial
     Reciprocal Discovery from Defendants (pursuant to Rule 16(b)(1)(A), (B))     May 14, 2021
10   Government Rebuttal Expert Disclosures                                       May 28, 2021
     Government Exhibit List/Witness List for case-in-chief                       May 28, 2021
11
     Motions in Limine/Daubert Motions                                            June 18, 2021
12         Oppositions                                                                 July 2, 2021
           Replies                                                                     July 9, 2021
13         Hearing                                                                     July 13, 2021
     Defense Exhibit List/Witness List for case-in-chief                          July 6, 2021
14   Pre-Trial Conference Statement pursuant to L.R. 17.1-1 (as modified by the   July 6, 2021
     above) as well as:
15         Joint Factual Stipulations
           Proposed Juror Questionnaires
16         Proposed Voir Dire Questions
           Proposed Jury Instructions
17         Proposed Verdict Forms
     FINAL PRE-TRIAL CONFERENCE                                                   July 13, 2021 at 10:00 a.m.
18
     TRIAL                                                                        August 9, 2021 at 9:00 a.m.
19

20

21          IT IS SO ORDERED
22    DATED: _____________________                                       ________________________________
                                                                         HON. MAXINE M. CHESNEY
23                                                                       United States District Judge
24

25

26

27
            1
28              All discovery motions based on materials produced to date to be filed by this date.
     STIPULATION REGARDING PRE-TRIAL SCHEDULE
     CR 18-465 MMC
